PER curiam ;
Se imputó en acusación fiscal a Pedro Rem-berto Fagot y a otro el que ilegal, voluntaria, maliciosa y criminalmente, y actuando en concierto y de común acuerdo, “tenían como pura, y para ser destinada al consumo humano como tal, leche de vaca adulterada con agua, añadida arti-ficialmente.” El Pueblo pasó la prueba de cargo y Fagot so-licitó la absolución perentoria por cuanto la acusación no *228imputaba la comisión de delito público. La Sala sentencia-dora desestimó el planteamiento, declaró culpable al apelante y le impuso el pago de una multa de $25.00.
Dispone la Sec. 1 de la Ley Núm. 77 de 12 de agos-to de 1925 que castiga la adulteración de leche, según fue en-mendada por la Núm. 77 de 17 de junio de 1955, en lo perti-nente, que toda persona que adulterare o diluyere leche y toda persona que, así adulterada o diluida la vendiere, ofreciere, o tuviere en venta, o que la transportare o almacenare con el fin de dedicarla al consumo humano, . . . será culpable de delito menos grave. Ante la disposición de ley original, esen-cialmente igual a la transcrita, en Pueblo v. Irizarry, 54 D.P.R. 143 (1939), consideramos una acusación que impu-taba al acusado que “ilegal, voluntaria y maliciosamente tenía en su poder y posesión con el fin de dedicarla al con-sumo humano, leche de vaca adulterada.” Sostuvimos en dicho caso que la acusación de plano dejaba de imputar la comisión de delito público. Ratificamos ese fallo en Pueblo v. Zapata, 54 D.P.R. 145 (1939). Véanse: Pueblo v. Arroyo (Per Curiam), 61 D.P.R. 976 (1943) que sigue a Irizarry; Pueblo v. Acosta Padilla, 56 D.P.R. 138, 140 (1940); Pueblo v. Reyes, 56 D.P.R. 462 (1940); Pueblo v. Almodóvar, 56 D.P.R. 534 (1940) ; Pueblo v. Palacios, 66 D.P.R. 961, 962 (1947), donde dijimos: “Estamos de acuerdo con el Fiscal de este Tribunal en que la sección 1 de la Ley núm. 77, Leyes de Puerto Rico, 1925, provee diferentes maneras en que se co-mete un solo delito. (2) La Legislatura estaba atacando a un solo mal — consumo humano de leche adulterada — cuando dispuso que constituiría delito la (1) adulteración, (2) venta, ofrecer o tuviere en venta, y (3) la transportación de leche adulterada para dedicarla al consumo humano. Cada uno de estos actos es, por lo tanto, una manera diferente de cometer el delito establecido por la sección 1.”
En Martínez v. People of Porto Rico, (1st Cir. 1931), 46 F.2d 427 la Corte de Apelaciones del 1er. Circuito expresó *229que la frase de la Sec. 1 de la Ley Núm. 77 de 1925 “con el fin de dedicarla al consumo humano” califica todos los actos sustantivos o sea (1) venta, (2) ofrecer o tener en venta y (3) transportar o almacenar.

Se revocará la sentencia y se absolverá al apelante.